Citation Nr: 1722975	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by heartburn.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as asthma.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  He had additional service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to request additional records and obtain VA medical examinations.  Presently, the claims file includes the Veteran's statement that he was scheduled for an unspecified VA examination in August 2016, however examination reports dated in August 2016 are not of record.  Thus, if such examinations were conducted, VA should attempt to locate these records on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran indicated that his former employer, Anchor Glass, as well as other private employers may have had audiology reports.  The Veteran should be given an opportunity to provide these records or authorize VA to obtain them.  See 38 U.S.C.A. § 5103A (b) (West 2014). 

Finally, VA examinations are necessary.  The record includes a January 2010 Gulf War Examination in which it was determined that the Veteran's symptoms were all attributable to diagnosable disorders.  However, the Veteran has not been afforded a VA examination to determine whether any of these disorders is related to his active duty service.  As the evidence of record indicates that there may be such a relationship, an examination is in order.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed heartburn, chronic obstructive pulmonary disease, migraine headaches, hearing loss and low back disability, to include any records from former employers pertaining to the Veteran's hearing acuity.  Complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2.  Obtain the appropriate VA medical examinations for the claims for service connection for the Veteran's claimed heartburn, COPD, migraine headache, hearing loss and low back conditions.  An opinion shall be obtained from an appropriately qualified examiner.  The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

a)  The appropriate examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a disability manifested by heartburn related to his active military service, to include whether it is at least as likely as not it manifested during active military service.

b)  The appropriate examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a respiratory disability related to his active military service, to include whether it is at least as likely as not it manifested during active military service.

c)  The appropriate examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a migraine headaches related to his active military service, to include whether it is at least as likely as not it manifested during active military service.

d)  The appropriate examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a hearing loss disability related to his active military service, to include whether it is at least as likely as not it manifested during active military service.

e)  The appropriate examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a low back disability related to his active military service, to include whether it is at least as likely as not it manifested during active military service.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




